DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 	Applicant is reminded that their Abstract is not to excess 150 words in length.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the currently filed drawings are not black and white line drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2003/0000350).
 	Regarding claim 1, Zhao et al. disclose a trumpet expandable vertebral device, comprising a center shaft (12) having a front end (32) and a rear end (30); a trumpet expandable part (23) holding and surrounding the center shaft, wherein the trumpet expandable part includes plural expandable plates (see figure below), each expandable plate having a thickness which increases from the front end toward the rear end (figures 2-3B, via 39); a fixed part (25), for fixing a relative position of the trumpet expandable part with respect to the center shaft in an axial direction of the center shaft (figure 2A), but allowing the center shaft to rotate with respect to the trumpet expandable part within the fixed part in a radial direction of the center shaft (¶32-33); and a connection part (see figure below) for connecting the trumpet expandable plates with the fixed part (figure 1); and a trumpet expanding ring (14) mounted outside and surrounding the center shaft (figure 1-2A), wherein the trumpet expanding ring is located between the center shaft and the trumpet expandable part in the radial direction (figure 2A); wherein when the trumpet expanding ring moves toward the rear end relatively to the trumpet expandable part, the trumpet expandable plates are expanded to restore the height and shape of a vertebra (¶32-33).
 	Regarding claim 3, Zhao et al. disclose the rear end of the center shaft is an operable end (@35, figure 2A) which is configured to be driven by a corresponding tool (figure 4), such that the center shaft rotates within the fixed part and rotates relatively to the expandable plates (¶32-33, ¶37).
 	Regarding claim 4, Zhao et al. disclose the operable end has a hexagonal shape (¶36, “T-Handle Allen Wrench” as Allen Wrenches are hexagonal in shape and are received in a corresponding hex opening).
 	Regarding claim 5, Zhao et al. disclose the trumpet expanding ring includes at leas tone protrusion (44, figure 1) which is configured to insert into a split (21/90) which is formed when the expandable plates are expanded, to be in contact with a side of at least one of the expandable plates (figures 2A-2D, ¶37).
 	Regarding claim 6, Zhao et al. disclose the center shaft includes a peripheral surface (outside surface of 33) and the fixed part (25) is mounted outside the peripheral surface (figure 2A).

    PNG
    media_image1.png
    262
    768
    media_image1.png
    Greyscale

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Oglaza (US 2021/0282826).
 	Regarding claim 1, Oglaza discloses a trumpet expandable vertebral device, comprising a center shaft (503) having a front end (see figure below) and a rear end (see figure below); a trumpet expandable part (figure 10) holding and surrounding the center shaft, wherein the trumpet expandable part includes plural expandable plates (530, 540), each expandable plate having a thickness which increases from the front end toward the rear end (figure 9, 530 increases in thickness at 532 and 540 increase at 542); a fixed part (520), for fixing a relative position of the trumpet expandable part with respect to the center shaft in an axial direction (considered 502) of the center shaft (figure 9), but allowing the center shaft to rotate with respect to the trumpet expandable part within the fixed part in a radial direction of the center shaft (¶51); and a connection part (562, 552A, 552B) for connecting the trumpet expandable plates with the fixed part (figures 9-10); and a trumpet expanding ring (510) mounted outside and surrounding the center shaft (figure 9), wherein the trumpet expanding ring is located between the center shaft and the trumpet expandable part in the radial direction (figure 9); wherein when the trumpet expanding ring moves toward the rear end relatively to the trumpet expandable part, the trumpet expandable plates are expanded to restore the height and shape of a vertebra (¶51 , figure 9). 	Regarding claim 2, Oglaza discloses the center shaft has a main body and an exterior surface (504) of the main body is threaded (see ¶39), and wherein an interior surface (511) of the trumpet expanding ring is correspondingly threaded (see ¶39).
 	Regarding claim 3, Oglaza discloses the rear end of the center shaft is an operable end (@520/521 if one so chooses) which is configured to be driven by a corresponding tool (if one so chooses to insert a tool into 520/521), such that the center shaft rotates within the fixed part and rotates relatively to the expandable plates (¶51).
 	Regarding claim 8, Oglaza discloses the center shaft comprises a hollow interior and is provided with an inlet and at least one outlet (505A/505B) for the injection of a filler into a human body (¶51 and ¶70, figure 18).
 	Regarding claim 9, Oglaza discloses the center shaft is provided with at leas tone outlet (505A/505B) on a radial surface of the rotatable center shaft (figures 9-10, ¶51).
 	Regarding claim 10, Oglaza discloses each of the expandable plates has a width D (see figure below), and the connection part is connected with each expandable plate by a width d (see figure below), and d<(1/2)D (see figure below).

    PNG
    media_image2.png
    838
    707
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    581
    473
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oglaza (US 2021/0282826) in view of Leibowitz (US 2011/0270396).
 	Regarding claim 7, Oglaza discloses the claimed invention except for the device further comprising a nut connected to the front end of the center shaft.
 	Leibowitz discloses a expandable vertebral device (10, figure 1) having an expandable part (14a-149), a center shaft (60) a fixed part (66).  The expandable vertebral device being rotationally expandable (¶31).  The device additionally includes a nut (76, figure 1, 3A, 3C and 5) which is connected to the front end of the center shaft (figure 3A) in order to prevent forward (“proximal”, ¶33) movement of the expandable member into an unexpanded configuration (¶33).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the expandable vertebral device of Oglaza to include a nut connected to the front end of the center shaft as taught by Leibowitz as the nut prevent forward movement of the expandable member thereby inhibiting the device to collapse into its unexpanded configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775